EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-141058 on Form S-3 of our reports dated February 24, 2009, relating to the consolidated financial statements and consolidated financial statement schedule of Boardwalk Pipeline Partners, LP and the effectiveness of Boardwalk Pipeline Partners, LP’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Boardwalk Pipeline Partners, LP for the year ended December 31, 2008. DELOITTE & TOUCHE LLP Houston, Texas February
